The President
delivered the opinion of the Court.
The subsequent marriage and having of a childly as clearly an implied revocation of the will, and ought to operate as such, since the testator did not, after those events took place, republish his will, or signify an intention that it should be established, ot have any force or effect after that period; that his mind upon this subject was otherwise inclined, appears clearly from the evidence stated in the record. The judgment must, therefore, be reversed, without prejudice to any written or nuncupative will, made after the marriage and birth of the child, which may be offered and proved according to law.(1)

 Bates v. Holman, 3 Hen. & Munf. 527. Hughes v. Hughes ex. 2 Munf. 209.